Citation Nr: 0638342	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  06-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a December 2, 1970 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


[The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for left hemiparesis with amyotrophia, is 
the subject of a separate decision.]



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to an 
August 2006 motion by the moving party alleging clear and 
unmistakable evidence (CUE) in a December 2, 1970 decision, 
wherein the Board found that service connection for left 
hemiparesis, with hemiatrophy, was not warranted. 


FINDINGS OF FACT

1.  By a decision entered December 2, 1970, the Board found 
that service connection for left hemiparesis, with 
hemiatrophy, was not warranted.  

2.  The December 2, 1970, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations existing at that time, and the 
decision does not contain an error which, had not been made, 
would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board's decision of December 2, 1970 which denied 
entitlement to service connection for left hemiparesis, with 
hemiatrophy, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  The provisions of the VCAA, are not, 
however, applicable to a claim of CUE.  Livesay v. Principi, 
15 Vet. App. 165 (2001).

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2006).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111(a).

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994).

A claim of CUE is a collateral attack on a final decision by 
a VA Regional Office or the Board.  Cook v. Principi, 318 
F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 
S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. 
Cir.), cert. denied, 528 U.S. 967 (1999).  Under 38 U.S.C.A. 
§ 7111(a), a Board decision is subject to revision on the 
grounds of CUE.  "In order for there to be a valid claim of 
[CUE], there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) (upheld in 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-97 (Fed. 
Cir 2000), cert. denied, 532 U.S. 973 (2001)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).

The Board issued a decision dated December 2, 1970, which 
denied entitlement to service connection for left 
hemiparesis, with hemiatrophy.  The Board reviewed the 
evidence of record, and noted that in a medical record dated 
10 days subsequent to service entrance, the veteran's left 
arm and leg were atrophied, and therefore noticeably smaller 
than the right arm and leg.  The evidence showed that such 
significant atrophy could not have occurred in only 10 days, 
and the Board noted that the clinical history given by the 
veteran noted treatment for decreased strength on the left 
side of the body since 1966, 3 years prior to the veteran's 
entry into service.  Based on this evidence, the Board 
concluded that the veteran's condition clearly and 
unmistakably preexisted service.  Additionally, based on the 
evaluations conducted in service, including an 
electromyography and nerve conduction studies by experts in 
these fields, the objective medical evidence gathered during 
the remainder of the veteran's active service (during which 
he was either hospitalized or under medical observation), 
showed that the left hemiparesis occurred congenitally or 
early in life, and that no additional organic problem, which 
would constitute aggravation, existed.  If any increase in 
the symptomatology of the 


condition had occurred, it was not the result of the 
condition itself being aggravated, but rather due to a 
functional overlay, or associated psychiatric condition.  
Accordingly, the Board denied the veteran's claim for service 
connection for left hemiparesis, with hemiatrophy.

Through correspondence in August 2006, the veteran's 
representative submitted a motion for revision of the 
December 1970 decision on the basis of CUE.  Another 
submission concerning the CUE claim was received in September 
2006.  In October 2006, the veteran was informed that his 
request for review of the December 1970 Board decision had 
been received and docketed.  The letter referred the veteran 
to the pertinent regulations, and urged him to review them.  
Neither the veteran nor his representative submitted a 
response.

In short, the veteran's representative asserts two points 
where clear and unmistakable error exists in the December 
1970 Board decision.  Initially, the representative argues 
that the Board's finding that the veteran's condition 
preexisted service was incorrect because it was based on a 
single August 1969 service medical record containing an 
"unsubstantiated opinion" by a military physician 
concluding that the veteran's left hemiparesis with 
hemiatrophy had preexisted service.  The representative 
argues that this single service medical record does not 
constitute clear and unmistakable evidence.

Additionally, the representative asserts that the Board 
failed to consider the change in the veteran's physical 
profiles from the time of his service entrance in May 1969 to 
the time of his service separation in December 1969.  
Specifically, the veteran's representative noted that at 
service entrance, the physical profile categories physical 
capacity or stamina (P), upper extremities (U), and lower 
extremities (L) were all assigned ratings of "1" or 
medically fit for service.  However, on service separation, 
category P was assigned a rating of 4, category U was 
assigned a rating of 3, and category L was assigned a rating 
of 2.  Ultimately, the veteran's representative argues, these 
ratings clearly show that, assuming for argument's sake that 
the veteran had a preexisting condition, it was aggravated in 
service.

In reviewing the veteran's representative's assertions of 
CUE, the Board finds that the December 1970 decision's 
finding that the veteran's condition clearly and unmistakably 
preexisted service was not based on the single August 1969 
service medical record, but rather, the entirety of treatment 
records from the time the veteran was initially examined for 
the condition in May 1969 until he was discharged from 
service in December 1969.  Specifically, it delineates the 
findings of the May 1969 service entrance examination, the 
initial May 1969 treatment records, and the July 1969 
myelogram, the objective findings of which all showed that 
the veteran's condition was one that did not develop over the 
course of 10 days active service, but was congenital in 
nature, as well as the August 1969 admission report.  
Critically, it is evident that the August 1969 military 
physician's conclusion that the veteran's condition clearly 
and unmistakably preexisted service was based on, and thereby 
incorporated, previous inservice treatment records, to 
include the veteran's service entrance examination.  The 
Board reiterates that objective medical opinions made by 
qualified medical personnel are the only medical opinions 
which can be considered; because they lack the necessary 
training, neither the veteran nor his representative are 
competent to prove a matter requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Additionally, while the differential in physical profile 
category ratings between the veteran's service entrance and 
service separation examinations is duly noted, the weight of 
the medical evidence shows that the nature of the veteran's 
condition was that of a congenital condition likely incurred 
at birth or soon thereafter.  Most importantly, the veteran 
entered active service on May 19, 1969, and was initially 
treated for the left hemiparesis with hemiatrophy on May 29, 
1969.  The clinical findings on physical examination during 
that initial treatment, to include significant differences in 
muscle size between the left and right extremities, and 
evidence of denervation in the anterior calf muscle on 
myelogram, would not have occurred after 10 days of active 
military service, or, as the veteran asserted in August 1969, 
as a result of doing pushups during basic training.  
Additionally, as noted above, the military physician 
concluded in August 1969 that the veteran had a functional 


overlay which may have predicated a decline in the veteran's 
physical abilities; this was later confirmed by physical 
examinations immediately subsequent to service in January and 
February 1970.  This functional overlay and the resulting 
physical decline, then, may have been at the root of the 
change in physical profile ratings

Accordingly, the Board finds that the December 1970 
determination that service connection was not warranted for 
left hemiparesis, with hemiatrophy, was supportable.  To 
simply claim CUE on the basis that previous adjudication had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  While there was a change in physical 
profile category ratings between the time of the service 
entrance and service separation examinations, the weight of 
the objective medical evidence contained in the claims file, 
which including the veteran's service entrance and separation 
examinations as well as the pertinent treatment records, 
showed that the veteran's condition, being congenital in 
nature, existed prior to service, and that while the symptoms 
may have increased due to the functional overlay that 
developed, the preexisting condition itself was not 
aggravated during the 10 days of active service the veteran 
had before beginning treatment for the condition.  The 
veteran and his representative have not identified any error 
of the Board that, had it not been committed, would have 
compelled a different decision.  For these reasons, there was 
no CUE in the Board's decision.  

In this case, there is no indication that the correct facts, 
as they were known at the time of the Board's December 2, 
1970 decision were not before the Board; that the statutory 
or regulatory provisions extant at that time were incorrectly 
applied; or that an undebatable error was rendered of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.

Finally, it is noted that this decision is not a dismissal 
without prejudice to refiling.  Here, the moving party pled 
its case with sufficient specificity, and the motion is 
denied on the merits.


ORDER

The motion for reversal or revision of a December 2, 1970 
Board decision on the grounds of CUE is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


